DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2021 has been entered.
 	Claim 1 is currently amended.  Claim 21 is newly added.  Claims 1, 4-16 and 18-21 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-7, 9, 10, 12, 14, 16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0181612, hereinafter Kawai in view of U.S. Pre-Grant Publication No. 2011/0123866, hereinafter Pan.
Regarding claim 1, Kawai teaches a multilayer anode (paragraph [0032]).

An anode active material layer is formed on one surface of the current collector (paragraph [0032]). The anode active material layer comprises natural graphite and artificial graphite as active materials (abstract and paragraph [0023]).
There are three types of graphite: graphite powder A is an artificial graphite, graphite powder B is a natural graphite and graphite powder C is also a natural graphite (paragraphs [0019, 0024, 0028, 0031]). Kawai teaches that the graphite powder A (artificial graphite) can be present in the mixture at concentration in the range 30 wt% to 60 wt% (paragraph [0019]). Therefore the natural graphite would be present at a concentration of 40 wt% to 70 wt%. Then, the range of weight ratios of natural to artificial graphite is from 4:6 to 2.33:1. 
Kawai fails to teach a second anode active material layer. 
It is well-known in the art to apply multiple layers of active material to form an electrode – see, e.g. Pan who teaches forming multi-layered negative electrodes, which optimize battery performance by exploiting gradients in particle size, active material concentration, conductive material concentration and binder concentration (paragraphs [0013, 0016, 0020] and figures 4-7). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form multiple layers on Kawai’s electrode, such that there exists a second layer comprising artificial graphite as an active material on the first layer for the purpose of optimizing the battery’s performance.

Furthermore, Kawai as modified by Pan discloses the claimed invention except for the exact optimum range of the weight ratio of natural to artificial graphite in the instant application.  It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 5, Kawai as modified by Pan teaches forming multiple layers (Pan’s paragraph [0156] and figure 4). The layer closest to the current collector has the largest particles and the largest porosity, therefore it is expected to have the lowest density. The thickness of the layer closest to the current collector is less than the thickness of the rest of the electrode (“second layer”). Therefore the claimed ratio of layer weights would be less than 1.
The optimum range for the layer weight ratio in the combination of Kawai and Pan overlaps the instant application's optimum range of 1/9 to 1.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 6 and 7, natural graphite is a component of the first layer. Therefore varying the amount of natural graphite would affect the layer weight ratio as claimed.
Regarding claim 9, Kawai teaches that the natural graphite is flake graphite (paragraphs [0028, 0031]).
Regarding claim 10, Kawai teaches that the natural graphite has a tap density of 0.8 g/cc to 1.4 g/cc (paragraphs [0028, 0031]).
Kawai's optimum range the tap density of the natural graphite overlaps the instant application's optimum range of 0.9 g/cc to 1.3 g/cc.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Kawai as modified by Pan discloses the claimed invention except for the exact optimum range of the tap density of natural artificial graphite in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12, Kawai teaches that the natural graphite has an average particle diameter (D50) of 13 µm (paragraph [0035]).
Regarding claim 14, Kawai teaches that the artificial graphite is a powder (paragraph [0024]).
Regarding claim 16, Kawai teaches that the natural graphite is pitch-coated (paragraphs [0028, 0031]).
Regarding claim 19, Kawai as modified by Pan teaches that each layer includes binder (paragraph [0032, 0035]). Graphite itself is a conductive material. 
Regarding claim 20, Kawai teaches a lithium-ion secondary battery including the negative electrode of claim 1 (paragraphs [0032, 0035]).
Regarding claim 21, Kawai teaches that the range of weight ratios of natural to artificial graphite is from 4:6 to 2.33:1. 
Kawai's optimum range for the ratio of natural to artificial graphite overlaps the instant application's optimum range of 4:6 to less than 1:1.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Kawai as modified by Pan discloses the claimed invention except for the exact optimum range of the weight ratio of natural to artificial graphite in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0181612, hereinafter Kawai in view of U.S. Pre-Grant Publication No. 2011/0123866, hereinafter Pan as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2014/0186702, hereinafter Takahata.
Regarding claim 8, Kawai teaches natural graphite. 
Kawai fails to specify the BET surface area of the natural graphite.
Takahata teaches a negative active material for a lithium-ion battery. Takahata’s negative active material includes both natural graphite and artificial graphite (abstract). Takahata teaches that a suitable BET surface area for the natural graphite is 2 m2/g to 4.5 m2/g (paragraph [0013]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date to select natural graphite with a BET surface area in the range 2 m2/g to 4.5 m2/g without undue experimentation and with a reasonable expectation of success.
Regarding claim 13, Kawai teaches natural graphite and artificial graphite. 
Kawai fails to specify the BET surface area of the natural graphite and the artificial graphite.
2/g to 4.5 m2/g and a suitable BET surface area for the artificial graphite is 1.8 m2/g to 4.0 m2/g (paragraph [0013]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date to select natural graphite with a BET surface area in the range 2 m2/g to 4.5 m2/g and artificial graphite with a BET surface area in the range 1.8 m2/g to 4.0 m2/g without undue experimentation and with a reasonable expectation of success.
Kawai as modified by Takahata does not explicitly teach that the BET surface area of the artificial graphite is smaller than that of the natural graphite.
However, given the taught ranges, it would have been obvious to the ordinarily skilled artist to select a smaller BET surface area for the artificial graphite out of the limited options of a smaller, same or larger surface area without undue experimentation and with a reasonable expectation of success. Moreover, the taught range for the BET surface area of the artificial graphite has an upper bound with a lower value than the upper bound for the BET surface area of the natural graphite and this further directs the ordinarily skilled artist toward selecting a smaller BET surface area for the artificial graphite.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0181612, hereinafter Kawai in view of U.S. Pre-Grant Publication No. 2011/0123866, hereinafter Pan as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2011/0171532, hereinafter Okanishi.
claims 11 and 15, Kawai teaches natural graphite and artificial graphite as active materials for a lithium ion battery.
Kawai fails to report XRD results for the materials.
The instant specification relates the claimed peak ratios to unspecified results involving the peak at I004 instead of the peak at I003 (paragraph [0038] of the published application). The effect on battery performance of the degree of orientation of graphite used as an active material is understood in the prior art – see, e.g. Okanishi, who teaches a specific range for the ratio of I110 to I004 (paragraphs [0060-0069]). Absent evidence to the contrary, it is expected that the corresponding ratio of I110 to I003 at least overlaps the instantly claimed range.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to optimize Kawai’s material to satisfy the peak ratio taught by Okanishi for the purpose of improving the battery’s performance.

Claims 1, 4, 8-10, 12-14, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0181612, hereinafter Kawai in view of U.S. Pre-Grant Publication No. 2014/0186702, hereinafter Takahata. 
Regarding claim 1, Kawai teaches a multilayer anode (paragraph [0032]).
The multilayer anode includes a copper foil current collector (paragraph [0032]). It is well-known in the art that the purpose of a current collector in a battery is to transfer electrons between an active material layer and a battery terminal.

There are three types of graphite: graphite powder A is an artificial graphite, graphite powder B is a natural graphite and graphite powder C is also a natural graphite (paragraphs [0019, 0024, 0028, 0031]). Kawai teaches that the graphite powder A (artificial graphite) can be present in the mixture at concentration in the range 30 wt% to 60 wt% (paragraph [0019]). Therefore the natural graphite would be present at a concentration of 40 wt% to 70 wt%. Then, the range of weight ratios of natural to artificial graphite is from 4:6 to 2.33:1. 
Kawai fails to teach a second anode active material layer. 
Takahata teaches a multilayer negative electrode (240A) (paragraphs [0063, 0064] and figure 10).
The multilayer negative electrode (240A) includes two separate layers (A1) and (A2). Each of the two layers includes natural graphite and artificial graphite as active materials. Takahata teaches a much higher concentration of artificial graphite in the second layer (A2) positioned away from the current collector – 80% by weight or greater (paragraph [0122]). Takahata explains that lithium ions tend to be released more uniformly from the artificial graphite and that this improves the performance of the battery after long-term storage and in low temperature environments (paragraphs [0074, 0075]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form a second layer onto Lee’s negative 
Kawai's optimum range for the ratio of natural to artificial graphite overlaps the instant application's optimum range of 3:7 to less than 1:1.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Kawai as modified by Takahata discloses the claimed invention except for the exact optimum range of the weight ratio of natural to artificial graphite in the instant application. It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 4, Kawai as modified by Takahata teaches that the second layer includes natural graphite (Takahata’s paragraph [0122]).
Takahata teaches that the artificial graphite may be present in the second layer at a concentration of equal to or greater than 80% by weight of the graphite in the active material (Takahata’s abstract, paragraph [0122]). Therefore, the natural graphite is present at concentration of up to 20% by weight of the graphite in the second layer. 

The optimum range of the combination of Kawai and Takahata overlaps the instant application's optimum range of 0.1% to 10% by weight.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Kawai as modified by Takahata discloses the claimed invention except for the exact optimum range of the natural graphite concentration in the instant application.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Kawai teaches natural graphite. 
Kawai fails to specify the BET surface area of the natural graphite.
Takahata teaches that a suitable BET surface area for the natural graphite is 2 m2/g to 4.5 m2/g (paragraph [0013]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date to select natural graphite with a BET surface area in the range 2 m2/g to 4.5 m2/g without undue experimentation and with a reasonable expectation of success.
Regarding claim 9, Kawai teaches that the natural graphite is flake graphite (paragraphs [0028, 0031]).
claim 10, Kawai teaches that the natural graphite has a tap density of 0.8 g/cc to 1.4 g/cc (paragraphs [0028, 0031]).
Kawai's optimum range the tap density of the natural graphite overlaps the instant application's optimum range of 0.9 g/cc to 1.3 g/cc.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Kawai as modified by Takahata discloses the claimed invention except for the exact optimum range of the tap density of natural artificial graphite in the instant application.  It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12, Kawai teaches that the natural graphite has an average particle diameter (D50) of 13 µm (paragraph [0035]).
Regarding claim 13, Kawai teaches natural graphite and artificial graphite. 
Kawai fails to specify the BET surface area of the natural graphite and the artificial graphite.
Takahata teaches that a suitable BET surface area for the natural graphite is 2 m2/g to 4.5 m2/g and a suitable BET surface area for the artificial graphite is 1.8 m2/g to 4.0 m2/g (paragraph [0013]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date to select natural graphite with a BET surface area in the range 2 2/g to 4.5 m2/g and artificial graphite with a BET surface area in the range 1.8 m2/g to 4.0 m2/g without undue experimentation and with a reasonable expectation of success.
Kawai as modified by Takahata does not explicitly teach that the BET surface area of the artificial graphite is smaller than that of the natural graphite.
However, given the taught ranges, it would have been obvious to the ordinarily skilled artist to select a smaller BET surface area for the artificial graphite out of the limited options of a smaller, same or larger surface area without undue experimentation and with a reasonable expectation of success. Moreover, the taught range for the BET surface area of the artificial graphite has an upper bound with a lower value than the upper bound for the BET surface area of the natural graphite and this further directs the ordinarily skilled artist toward selecting a smaller BET surface area for the artificial graphite.
Regarding claim 14, Kawai teaches that the artificial graphite is a powder (paragraph [0024]).
Regarding claim 16, Kawai teaches that the natural graphite is pitch-coated (paragraphs [0028, 0031]).
Regarding claim 18, Kawai as modified by Takahata teaches that the contents of the first layer and the second layer may be somewhat mixed with each other (Takahata’s paragraph [0121]). It is therefore understood that there is no “boundary surface” between the two layers.
Regarding claim 19, Kawai as modified by Takahata teaches that each layer includes binder (paragraph [0032, 0035]). Graphite itself is a conductive material. 
claim 20, Kawai teaches a lithium-ion secondary battery including the negative electrode of claim 1 (paragraphs [0032, 0035]).
Regarding claim 21, Kawai teaches that the range of weight ratios of natural to artificial graphite is from 4:6 to 2.33:1. 
Kawai's optimum range for the ratio of natural to artificial graphite overlaps the instant application's optimum range of 4:6 to less than 1:1.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Kawai as modified by Takahata discloses the claimed invention except for the exact optimum range of the weight ratio of natural to artificial graphite in the instant application.  It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0181612, hereinafter Kawai in view of U.S. Pre-Grant Publication No. 2014/0186702, hereinafter Takahata as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2011/0171532, hereinafter Okanishi.
Regarding claims 11 and 15, Kawai teaches natural graphite and artificial graphite as active materials for a lithium ion battery.

The instant specification relates the claimed peak ratios to unspecified results involving the peak at I004 instead of the peak at I003 (paragraph [0038] of the published application). The effect on battery performance of the degree of orientation of graphite used as an active material is understood in the prior art – see, e.g. Okanishi, who teaches a specific range for the ratio of I110 to I004 (paragraphs [0060-0069]). Absent evidence to the contrary, it is expected that the corresponding ratio of I110 to I003 at least overlaps the instantly claimed range.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to optimize Kawai’s material to satisfy the peak ratio taught by Okanishi for the purpose of improving the battery’s performance.

Claims 1, 9, 10, 12, 14, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0181612, hereinafter Kawai in view of U.S. Pre-Grant Publication No. 2014/0287316, hereinafter Ahn. 
Regarding claim 1, Kawai teaches a multilayer anode (paragraph [0032]).
The multilayer anode includes a copper foil current collector (paragraph [0032]). It is well-known in the art that the purpose of a current collector in a battery is to transfer electrons between an active material layer and a battery terminal.
An anode active material layer is formed on one surface of the current collector (paragraph [0032]). The anode active material layer comprises natural graphite and artificial graphite as active materials (abstract and paragraph [0023]).

Kawai fails to teach a second anode active material layer. 
Ahn teaches a two-layered anode. The two layers include the same active material, which may be natural and artificial graphite (abstract, paragraph [0025], figure 2). Ahn teaches that the two layers differ in density and porosity, such that the layer away from the current collector allows for improved ion mobility into the electrode (abstract, paragraphs [0028, 0044] and figure 2). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form a second layer the first layer in Kawai’s electrode, such that the second layer includes the same active material as the first layer and thus includes artificial graphite for the purpose of improving ion mobility into the electrode.
Kawai's optimum range for the ratio of natural to artificial graphite overlaps the instant application's optimum range of 3:7 to less than 1:1.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 9, Kawai teaches that the natural graphite is flake graphite (paragraphs [0028, 0031]).
Regarding claim 10, Kawai teaches that the natural graphite has a tap density of 0.8 g/cc to 1.4 g/cc (paragraphs [0028, 0031]).
Kawai's optimum range the tap density of the natural graphite overlaps the instant application's optimum range of 0.9 g/cc to 1.3 g/cc.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Kawai as modified by Ahn discloses the claimed invention except for the exact optimum range of the tap density of natural artificial graphite in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 12, Kawai teaches that the natural graphite has an average particle diameter (D50) of 13 µm (paragraph [0035]).
Regarding claim 14, Kawai teaches that the artificial graphite is a powder (paragraph [0024]).
Regarding claim 16, Kawai teaches that the natural graphite is pitch-coated (paragraphs [0028, 0031]).
Regarding claim 18, Kawai as modified Ahn shows the two layers encroaching into each other due to the differing sizes of the particles, such that a boundary surface is not clearly defined (Ahn’s figure 1).
Regarding claim 19, Kawai as modified by Ahn teaches that each layer includes binder (paragraph [0032, 0035]). Graphite itself is a conductive material. 
Regarding claim 20, Kawai teaches a lithium-ion secondary battery including the negative electrode of claim 1 (paragraphs [0032, 0035]).
Regarding claim 21, Kawai teaches that the range of weight ratios of natural to artificial graphite is from 4:6 to 2.33:1. 
Kawai's optimum range for the ratio of natural to artificial graphite overlaps the instant application's optimum range of 4:6 to less than 1:1.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Kawai as modified by Ahn discloses the claimed invention except for the exact optimum range of the weight ratio of natural to artificial graphite in the instant application.  It would have been obvious to one of ordinary skill in the art before In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0181612, hereinafter Kawai in view of U.S. Pre-Grant Publication No. 2014/0287316, hereinafter Ahn as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2014/0186702, hereinafter Takahata.
Regarding claim 8, Kawai teaches natural graphite. 
Kawai fails to specify the BET surface area of the natural graphite.
Takahata teaches a negative active material for a lithium-ion battery. Takahata’s negative active material includes both natural graphite and artificial graphite (abstract). Takahata teaches that a suitable BET surface area for the natural graphite is 2 m2/g to 4.5 m2/g (paragraph [0013]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date to select natural graphite with a BET surface area in the range 2 m2/g to 4.5 m2/g without undue experimentation and with a reasonable expectation of success.
Regarding claim 13, Kawai teaches natural graphite and artificial graphite. 
Kawai fails to specify the BET surface area of the natural graphite and the artificial graphite.
2/g to 4.5 m2/g and a suitable BET surface area for the artificial graphite is 1.8 m2/g to 4.0 m2/g (paragraph [0013]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date to select natural graphite with a BET surface area in the range 2 m2/g to 4.5 m2/g and artificial graphite with a BET surface area in the range 1.8 m2/g to 4.0 m2/g without undue experimentation and with a reasonable expectation of success.
Kawai as modified by Takahata does not explicitly teach that the BET surface area of the artificial graphite is smaller than that of the natural graphite.
However, given the taught ranges, it would have been obvious to the ordinarily skilled artist to select a smaller BET surface area for the artificial graphite out of the limited options of a smaller, same or larger surface area without undue experimentation and with a reasonable expectation of success. Moreover, the taught range for the BET surface area of the artificial graphite has an upper bound with a lower value than the upper bound for the BET surface area of the natural graphite and this further directs the ordinarily skilled artist toward selecting a smaller BET surface area for the artificial graphite.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0181612, hereinafter Kawai in view of U.S. Pre-Grant Publication No. 2014/0287316, hereinafter Ahn as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2011/0171532, hereinafter Okanishi.
claims 11 and 15, Kawai teaches natural graphite and artificial graphite as active materials for a lithium ion battery.
Kawai fails to report XRD results for the materials.
The instant specification relates the claimed peak ratios to unspecified results involving the peak at I004 instead of the peak at I003 (paragraph [0038] of the published application). The effect on battery performance of the degree of orientation of graphite used as an active material is understood in the prior art – see, e.g. Okanishi, who teaches a specific range for the ratio of I110 to I004 (paragraphs [0060-0069]). Absent evidence to the contrary, it is expected that the corresponding ratio of I110 to I003 at least overlaps the instantly claimed range.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to optimize Kawai’s material to satisfy the peak ratio taught by Okanishi for the purpose of improving the battery’s performance.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combinations of Kawai and Pan, Kawai and Takahata and Kawai and Ahn have been provided, as recited above, to address the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILIA V. NEDIALKOVA/

Art Unit 1724



/STEWART A FRASER/           Primary Examiner, Art Unit 1724